Herlihy v A.F. Supply Corp. (2014 NY Slip Op 08771)





Herlihy v A.F. Supply Corp.


2014 NY Slip Op 08771


Decided on December 16, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2014

Mazzarelli, J.P., Andrias, Manzanet-Daniels, Feinman, Gische, JJ.


13791 190149/11

[*1] Arthur Herlihy, et al., Plaintiffs-Respondents,
vA.F. Supply Corporation, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Sherry Klein Heitler, J.), entered on or about December 13, 2013,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated November 20, 2014,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: DECEMBER 16, 2014
CLERK